2012 VT 88

Vermont Human Rights Commission
v. State of Vermont, Agency of Transportation (2011-343)
 
2012 VT 88
 
[Filed 02-Nov-2012]
 
NOTICE:  This opinion is
subject to motions for reargument under V.R.A.P. 40 as well as formal revision before
publication in the Vermont Reports.  Readers are requested to notify the
Reporter of Decisions by email at: JUD.Reporter@state.vt.us or by mail at:
Vermont Supreme Court, 109 State Street, Montpelier, Vermont 05609-0801, of any
errors in order that corrections may be made before this opinion goes to press.
 
 

2012 VT 88

 

No. 2011-343

 

Vermont Human Rights Commission


Supreme Court


 


 


 


On Appeal from


     v.


Superior Court, Washington
  Unit,


 


Civil Division


 


 


State of Vermont, Agency of
  Transportation


April Term, 2012


 


 


 


 


Geoffrey
  W. Crawford, J.
 
Robert Appel, Vermont Human
  Rights Commission, Montpelier, for Plaintiff-Appellant.
 
William H. Sorrell, Attorney
  General, and Micaela Tucker and David R. Groff,
  Assistant 
  Attorneys General,
  Montpelier, for Defendant-Appellee.


 

 
PRESENT:  Reiber, C.J., Dooley, Skoglund
and Burgess, JJ., and Howard, Supr. J.,
                   
 Specially Assigned
 
 
¶ 1.            
SKOGLUND, J.  The Vermont Human Rights Commission appeals a
trial court decision interpreting 9 V.S.A. § 4554 as requiring all
lawsuits brought by the Commission against the State of Vermont to be filed
within a six-month conciliation period.  The trial court held that because
the Commission failed to file within this six-month period, its suit against
the State was time-barred.  We affirm the trial court’s decision and
dismiss the Commission’s claim.
¶ 2.            
Under 9 V.S.A. § 4552, the Human Rights Commission has jurisdiction to
investigate and enforce various discrimination complaints across the
state.  Where the complaint is against the State itself, the Commission
also has jurisdiction over discrimination matters that would normally be addressed
by the Attorney General, including claims of employment discrimination.  9 V.S.A. § 4552(b).  Such is the situation presented in
this matter.
¶ 3.            
In 2008, the Commission received a complaint against the Vermont Agency
of Transportation (AOT) by an employee alleging workplace discrimination on the
basis of a disability.  Pursuant to 9 V.S.A § 4554, which governs the
Commission’s procedure for discrimination claims, the Commission reviewed the
employee’s claim and determined on July 2, 2010 that there were reasonable
grounds to believe AOT had discriminated against him in violation of the
Vermont Fair Employment Practices Act (FEPA).  
¶ 4.            
After a determination of reasonable grounds for a discrimination case
against a state agency, § 4554(e) directs the Commission to “make every
reasonable effort to eliminate the discrimination by informal means such as
conference, conciliation and persuasion.”  In this pursuit, the Commission
initiated conciliation efforts with the State that ultimately failed.  As
a result, the Commission filed a complaint against the State in Superior Court
on April 11, 2011—over nine months after deciding there were reasonable grounds
to pursue a case. 
¶ 5.            
In response to the Commission’s complaint, the State filed a motion to
dismiss, arguing that the Commission’s case was time-barred by
§ 4554.  That section states:
If the case is not disposed of by
informal means in a manner satisfactory to a majority of the commission within
six months, it shall either bring an action in superior court as provided in
section 4553 of this title or dismiss the proceedings, unless an extension is
necessary to complete ongoing good faith negotiations and all parties consent
to the extension.
¶ 6.            
9 V.S.A. § 4554(e).  The trial court
agreed with the State, holding that the six-month time period applies to the
Commission and that by failing to bring a lawsuit within this period, the
Commission’s case must be dismissed. * 
The Commission appeals.
¶ 7.            
As with all questions of law, we apply a non-deferential and plenary
standard of review to issues of statutory interpretation.  Our Lady of
Ephesus House of Prayer, Inc. v. Town of Jamaica, 2005 VT 16, ¶ 10, 178 Vt.
35, 869 A.2d 145.  The sole issue in this case is whether the Commission
is bound by 9 V.S.A. § 4554 to bring claims against the State within six
months.  The Commission offers two arguments in support of finding the
six-month time limit does not apply.  First, the Commission argues that
the time limit is directory rather than mandatory, and second, that even if the
time limit is mandatory, it violates the Common Benefits Clause of the Vermont
Constitution.  We address each argument in turn.
¶ 8.            
Whether a statutory time limit is discretionary or mandatory is a
question of legislative intent.  State v. Singer,
170 Vt. 346, 348, 749 A.2d 614, 615 (2000).  This Court interprets
the Legislature as having intended a mandatory time limit where the statute
“contains both an express requirement that an action be undertaken within a
particular amount of time and a specified consequence for failure to comply
with the time limit.”  Id., 749 A.2d at 615-16.  
By contrast, we consider a time limit to be discretionary where the language is
“merely directory,—i.e. directs the manner of doing a
thing, and is not of the essence of the authority for doing it [and] compliance
with its requisitions is never considered essential to the validity of the
proceeding.”  In re Mullestein, 148 Vt.
170, 174, 531 A.2d 890, 892-93 (1987) (quoting Warner v. Mower, 11 Vt.
385, 394 (1839)).  
¶ 9.            
Here, the statute states that “[i]f the case
is not disposed of by informal means in a manner satisfactory to a majority of
the commission within six months, it shall either bring an action in superior
court . . . or dismiss the proceedings.”  § 4554(e). 
We recognize that there is a lack of precision in the phrasing of the statute;
nonetheless, within it we find the necessary components of a mandatory time
limit.  Here, the Legislature has directed the Commission to “bring an
action in superior court”—an express requirement that an action be brought—and
the expectation that this action will occur within the specified time period of
six months.  Id.  A “consequence” for not bringing the action
within six months is also present—the Commission must “dismiss the
proceedings.”  Id.  By phrasing the Commission’s options this
way—“it shall either bring an action . . . or
dismiss the proceedings”—the Legislature sets a limit on the Commission’s
jurisdiction.  Id. (emphasis added). 
¶ 10.         Furthermore,
were these words directory in nature, as the Commission argues, there would be
no reason to include statutory language governing an extension of the
Commission’s ability to bring suit.  The statute states that the
Commission shall either bring an action or dismiss the proceedings, “unless an
extension is necessary to complete ongoing good faith negotiations and all
parties consent to the extension.”  Id.  We agree with the
trial court that such an extension would be completely unnecessary if the
Legislature intended the time limit to be directory.  Moreover, reading
this statute in any way other than as a mandatory time limit makes little
practical sense.  If the six-month time period was not intended to limit
when the Commission could bring an action, it would serve as a limit on only
the informal conciliation period.  “In looking to the statutory language
as an expression of legislative intent, we presume the Legislature intended an
interpretation that ‘further[s] fair, rational consequences,’ and not one that
would ‘lead to absurd or irrational consequences.’ ”
 Shlansky v. City of Burlington,
2010 VT 90, ¶ 8, 188 Vt. 470, 13 A.3d 1075 (citation omitted).  For the
Legislature to limit the conciliation period to six months but leave open-ended
the time frame in which the Commission could bring a suit is illogical. 
For these reasons, we find the time limit to be mandatory. 
¶ 11.         The
Commission next argues that if the six-month period is a mandatory time limit,
then the statute violates the Common Benefits Clause of the Vermont
Constitution.  The Common Benefits Clause declares, “That government is,
or ought to be, instituted for the common benefit, protection, and security of
the people, nation, or community, and not for the particular emolument or
advantage of any . . . set of
persons, who are a part only of that community.”  Vt.
Const. ch. I, art. 7.  The Commission
contends that the six-month time limit in 9 V.S.A. § 4554 violates this
principle by unfairly imposing a shorter time frame to bring a cause of action
on the Commission as compared to the State, which is subject to a statute of
limitations of six years under 12 V.S.A § 511.  The Commission
asserts that this difference impermissibly grants the State additional
protection against discrimination suits for no reasonable or just purpose.
¶ 12.         We
disagree.  Statutes are presumed to be reasonable and constitutional. 
Badgley v. Walton, 2010 VT 68, ¶ 20,
188 Vt. 367, 10 A.3d 469.  In addressing a common
benefits claim, we have established a three-part inquiry: (1) what “part of the
community” is disadvantaged by the legal requirement; (2) what is the governmental
purpose in drawing the classification; and (3) does the omission of part of the
community from the benefit of the challenged law bear “a reasonable and just
relation to the governmental purpose?”  In re Hodgdon,
2011 VT 19, ¶ 23, 189 Vt. 265, 19 A.3d 598 (quotations omitted). 
¶ 13.         In
this case we do not see that any part of the community is denied any benefit.
Though the time frames for bringing a discrimination action differ between the
State and the Commission, both entities are free to bring an action at some
point.  As the trial court observed, nothing in the statute prevents the
Commission from bringing a suit against the State if it is so inclined. 
Furthermore, the Commission is in the position to decide whether or not to
attempt to eliminate the discrimination by informal means. The statute provides
that when the Commission finds reasonable grounds to believe that unlawful
discrimination has occurred, “but does not find an emergency,” it can then
attempt conference, conciliation, and persuasion.  It is the Commission
that decides if the situation presented is an emergency needing immediate
response.  It is the Commission that decides to attempt informal
resolution.  But, after six months of effort towards resolution, the
Commission must file suit or dismiss the matter.  § 4554(e). 
Thus, although the Commission argues that a mandatory six-month time frame
confers significant protection to the State, we cannot agree.  As noted,
the State is not specially protected from lawsuits; the Commission is free to
bring an action against the State at any point in the six-month period.
Moreover, the six-month time limitation applies not only to actions the
Commission brings against the State, but to all the Commission’s actions. The
Commission’s argument that the State is specially advantaged
by this law—and consequently, every other employer in Vermont is denied a
common benefit—is untenable.
¶ 14.         Limiting
the amount of time in which an action can be brought is a long-standing
legislative prerogative.  Bd. of Regents of Univ. of
State of N.Y. v. Tomanio, 446 U.S. 478, 487
(1980) (“On many prior occasions, we have emphasized the importance of the
policies underlying state statutes of limitations.  Statutes of
limitations are not simply technicalities.  On the contrary, they have
long been respected as fundamental to a well-ordered judicial
system.”).    Statutory time limits “reflect legislative
judgments concerning the relative values of repose on the one hand, and vindication
of both public and private legal rights on the other.”  DeMichele
v. Greenburgh Cent. Sch. Dist. No. 7,
167 F.3d 784, 788 (2d Cir. 1999).  They serve
several governmental purposes, including fairness to defendants, protecting the
court’s interest in reliance and repose, and guarding against stale
demands.  In re Estate of Peters, 171 Vt. 381, 387, 765 A.2d 468,
473 (2000); Enter. Mortg. Acceptance Co., Sec. Litig. v.
Enter. Mort. Acceptance Co., 391 F.3d 401, 409 (2d Cir.
2004). 
¶ 15.         What
the Legislature has done with 9 V.S.A. § 4554(e) is to acknowledge the
benefit of informal resolution of some discrimination claims under the purview
of the Human Rights Commission.  It has balanced this interest and created
a six month period of time to accomplish that goal before filing suit, unless
an emergency situation is present.  In so doing, it has also provided a
limit to reconciliation efforts so as to continue its responsibility to
maintain a well-ordered system of judicial vindication of legal rights. 
It has not denied anyone the ability to access that common benefit.  “Our
function is not to substitute our view of the appropriate balance for that of
the Legislature,” and thus “[i]n our Common Benefits
Clause inquiry, we do not judge whether the policy decision made by the
Legislature was wise, but rather whether this decision . . . was
reasonable and just in light of its purpose.”  Badgley, 2010 VT 68, ¶ 24.
We accord deference to the policy choices made by the Legislature and find a
six-month time limit for the Commission to bring an action against a State
agency after failure of conciliation to be reasonable, mandatory, and not in
violation of the Vermont Constitution. 
Affirmed. 

 


 


FOR THE COURT:


 


 


 


 


 


 


 


 


 


 


 


Associate
  Justice

 







* 
Concurrent with the Commission’s case against the State, the employee is
pursuing his own civil discrimination claim against VAOT.  This is
permitted by 9 V.S.A. § 4554(f), which states that “[f]ailure
to file a complaint under this section shall not affect any other remedies
available under any other provision of state or federal law, unless the other
provision of law specifically so provides.”  Thus, any time limitation on
the Commission’s ability to bring an action against the State does not affect
the ability of the employee to bring his own independent action after the
six-month time limit expires.